865 F.2d 1267
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Flora L. BIHARI, Plaintiff-appellant,v.Otis BOWEN, Secretary of Health and Human Services,Defendant-appellee.
No. 88-3049.
United States Court of Appeals, Sixth Circuit.
Jan. 10, 1989.

Before KEITH and KRUPANSKY, Circuit Judges, and LAWRENCE P. ZATKOFF, District Judge*.
PER CURIAM.


1
The plaintiff-appellant, Flora L. Bihari (Bihari), has appealed the decision of the district court in this action to review the determination of the Secretary of Health and Human Services (Secretary), denying Bihari's application for supplemental security benefits.  Upon reviewing the Magistrate's Findings of Fact, Conclusions of Law, and Recommendations de novo, the district court granted the Secretary's motion for summary judgment, thereby affirming the denial of Bihari's application.


2
A review of Bihari's assignments of error, the briefs of the parties and the arguments of counsel demonstrates that there was substantial evidence to support the Secretary's denial of supplemental security benefits.  Accordingly, the grant of summary judgment in favor of the Secretary is AFFIRMED for the reasons stated by District Judge Krenzler in his opinion of December 14, 1987.



*
 The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting by designation